                              Case 4:19-cr-00774-DC Document 74 Filed 01/12/21 Page 1 of 7




                                          UNITED STATES’ LIST OF EXHIBITS

                                        UNITED STATES v. THOMAS ALAN ARTHUR

       JUDGE DAVID COUNTS                                                           NO. 4:19-CR-774

       WESTERN DISTRICT OF TEXAS                                                    DATE: January 19, 2021

GOV     DESCRIPTION OF OBJECT OR          IDENTIFIED      EVIDENCE         RULING     WITNESS ON STAND
        ITEM
        9/25/2019 Screen capture –
1                                                                                     Ewan, Jeremy
        Screen names – 8:08

        9/25/2019 Screen capture –
2                                                                                     Ewan, Jeremy
        Forum registration – 5:18

        9/25/2019 Screen capture –
3                                                                                     Ewan, Jeremy
        Member services – 2:06

        9/25/2019 Screen capture –
4                                                                                     Ewan, Jeremy
        Stories – 5:29

        A – Story 1 – “A Spectacle to
        Beat All Others” by babyNpop                                                  Ewan, Jeremy
5A-C
        B – Story Locations                                                           Nishida, Brian
        C – Word cloud                                                                Downie, Alice
        A – Story 2 – “Baby Wank” by
                                                                                      Ewan, Jeremy
        Evil Dad
6A-C                                                                                  Nishida, Brian
        B – Story Locations
                                                                                      Downie, Alice
        C – Word cloud
                               Case 4:19-cr-00774-DC Document 74 Filed 01/12/21 Page 2 of 7




                                              UNITED STATES’ LIST OF EXHIBITS

                                            UNITED STATES v. THOMAS ALAN ARTHUR

        JUDGE DAVID COUNTS                                                          NO. 4:19-CR-774

        WESTERN DISTRICT OF TEXAS                                                   DATE: January 19, 2021

         A – Story 3 – “Buttfucking a 10-
                                                                                       Ewan, Jeremy
         Year-Old Girl” by Steven Seven
7A-C                                                                                   Nishida, Brian
         B – Story Locations
                                                                                       Downie, Alice
         C – Word cloud
         A – Story 4 – “Replacing My
         Wife – She Had it Coming” by                                                  Ewan, Jeremy
8A-C     BabyRaper                                                                     Nishida, Brian
         B – Story Locations                                                           Downie, Alice
         C – Word cloud
         A – Story 5 – “The Baby
                                                                                       Ewan, Jeremy
         Mangler” by Lachurna
9A-C                                                                                   Nishida, Brian
         B – Story Locations
                                                                                       Downie, Alice
         C – Word cloud
                                                                                       Ewan, Jeremy
         A - Drawing 1 – Netman169
10A-B                                                                                  Nishida, Brian
         B – Drawing locations
                                                                                       Downie, Alice
                                                                                       Ewan, Jeremy
         A - Drawing 2 – Girls_suck
11A-B                                                                                  Nishida, Brian
         B – Drawing locations
                                                                                       Downie, Alice
                                Case 4:19-cr-00774-DC Document 74 Filed 01/12/21 Page 3 of 7




                                              UNITED STATES’ LIST OF EXHIBITS

                                            UNITED STATES v. THOMAS ALAN ARTHUR

        JUDGE DAVID COUNTS                                                           NO. 4:19-CR-774

        WESTERN DISTRICT OF TEXAS                                                    DATE: January 19, 2021

                                                                                        Ewan, Jeremy
         A - Drawing 3 – Loadthemule
12A-B                                                                                   Nishida, Brian
         B – Drawing locations
                                                                                        Downie, Alice
                                                                                        Ewan, Jeremy
13       Articles of Incorporation                                                      Nishida, Brian
                                                                                        Downie, Alice

         List of Story Names – Summary
14                                                                                      Nishida, Brian
         Chart

         List of Author Names –
15                                                                                      Nishida, Brian
         Summary Charts

16A-     30 photos from November 7,
                                                                                        Ewan, Jeremy
16DD     2019 residential search
                                                                                        Ewan, Jeremy
         Instructions on uploading to Mr.
17                                                                                      Nishida, Brian
         Double
                                                                                        Downie, Alice
                                  Case 4:19-cr-00774-DC Document 74 Filed 01/12/21 Page 4 of 7




                                             UNITED STATES’ LIST OF EXHIBITS

                                           UNITED STATES v. THOMAS ALAN ARTHUR

        JUDGE DAVID COUNTS                                                             NO. 4:19-CR-774

        WESTERN DISTRICT OF TEXAS                                                      DATE: January 19, 2021

         Authors Balance Report (129
         pages)
            •   W9info (1999 & 2000)
            •   Aug99
18          •   Balance Aug_Oct 2002
                                                                                          Downie, Alice
            •   Balance Aug_Oct 2003
            •   Balance Aug_Oct 2004
            •   Balance Aug_Oct 2005


19       Tax records summary chart                                                        Downie, Alice


         Letter to accountant –
20                                                                                        Downie, Alice
         Scott2002.doc

         Letter to accountant –
21A-B       •   Scott2003.doc                                                             Downie, Alice
            •   Scott2_2003.doc

         Letter to accountant –
22                                                                                        Downie, Alice
         Scott2007.doc

         Letter to accountant –
23                                                                                        Downie, Alice
         Scotttax2011.doc
                                Case 4:19-cr-00774-DC Document 74 Filed 01/12/21 Page 5 of 7




                                           UNITED STATES’ LIST OF EXHIBITS

                                         UNITED STATES v. THOMAS ALAN ARTHUR

        JUDGE DAVID COUNTS                                                           NO. 4:19-CR-774

        WESTERN DISTRICT OF TEXAS                                                    DATE: January 19, 2021

                                                                                        Ewan, Jeremy
24       Mr. Double website                                                             Nishida, Brian
                                                                                        Downie, Alice

25A-E    Aerial photos pre-SW                                                           Ewan, Jeremy


26A-R    Interview of Thomas Arthur                                                     Pearson, Derek

         LNK files                                                                      Ewan, Jeremy
            -   Authors Balance Report
27A-C                                                                                   Nishida, Brian
            -   Child Raper
            -   Ally and Her Dad                                                        Downie, Alice

         Sitema2.gif (Sitemap of Mr.
28                                                                                      Nishida, Brian
         Double website)

29A-                                                                                    Ewan, Jeremy
         Emails from Mr. Double
M                                                                                       Downie, Alice

                                                                                        Ewan, Jeremy
30       Ft. Davis Bank records
                                                                                        Downie, Alice
                            Case 4:19-cr-00774-DC Document 74 Filed 01/12/21 Page 6 of 7




                                        UNITED STATES’ LIST OF EXHIBITS

                                      UNITED STATES v. THOMAS ALAN ARTHUR

       JUDGE DAVID COUNTS                                                        NO. 4:19-CR-774

       WESTERN DISTRICT OF TEXAS                                                 DATE: January 19, 2021

31A-                                                                                Ewan, Jeremy
        Forum posts from Mr. Double
D                                                                                   Downie, Alice

                                                                                    Ewan, Jeremy
32      Aerial photo
                                                                                    Downie, Alice
                  Case 4:19-cr-00774-DC Document 74 Filed 01/12/21 Page 7 of 7




                              UNITED STATES’ LIST OF EXHIBITS

                            UNITED STATES v. THOMAS ALAN ARTHUR

JUDGE DAVID COUNTS                                                     NO. 4:19-CR-774

WESTERN DISTRICT OF TEXAS                                              DATE: January 19, 2021
